DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 24 May 2022 overcomes the 35 U.S.C. 102 rejection of 24 December 2022 due to the statement showing common ownership 35 U.S.C. 102 (b) (2) (c) exception to a 35 U.S.C. 102 (a)(2) rejection.  Newly amended claims 1, 31, 35, 36, 42, 44-48, 51, and 67-71 are pending and examined on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 31, 35, 36, 42, 44-48, 51, and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The multiple unclear aspects of claim 1 render its dependent claims unclear.  
The first aspect is the metes and bounds of a mammalian target protein interacting moiety.  Applicants do not provide guidance within the claims.  A target interacting moiety is discussed in the specification (page 13, line 5 to page 14, line 21).  Do applicants intend for a structure of formula IX to serve as a mammalian target protein interacting moiety?  Dependent claims 31 and 35 define different aspects of claim in term of a protein but no structural metes and bounds are provided for the related moieties.  

    PNG
    media_image1.png
    254
    655
    media_image1.png
    Greyscale

	The metes and bounds of claim 1 are confusing and has multiple interpretations.  One interpretation is that the claim drawn to a compound comprising a mammalian target protein interacting moiety and a recited presenter protein binding moiety.  A second interpretation is that a complex between a compound comprising a mammalian target protein interacting moiety and a presenter protein binding moiety and a presenter protein is formed.
Assuming a presenter protein is critical to the metes and bounds of complex what presenter protein, what protein is present in the complex?  Applicants define a presenter protein as a protein that binds to a small molecule to form a complex that binds to and modulates the activity of a target protein (specification, pages 51, lines 26-36).  This definition does not provide clear metes and bounds to a presenter protein.  

    PNG
    media_image2.png
    255
    652
    media_image2.png
    Greyscale

Claim 67-69 recites the limitation that a mammalian target protein interacting moiety has a cross-linking group.  There is insufficient antecedent basis for this limitation in the claim because parent claim 1 has unclear metes and bounds with respect to the structural metes and bounds of a mammalian target protein interacting moiety.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RADHIKA (Synthetic Communications, 2014, 44, 3602-3609).  Radhika describes southern tripeptide 2 (page 3606), a compound in which the following definitions apply: R11 is a substituted benzyl group; R12 is an isopropyl group; and a mammalian target protein interacting moiety is an O-tbutyl group.  

    PNG
    media_image3.png
    182
    216
    media_image3.png
    Greyscale

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAQUETTE (Journal of the American Chemical Society, 2002, 124 (16), 4257-4270).  Paquette describes compound 58 (page 4264), a compound in which the following definitions apply: R11 is a substituted benzyl group; R12 is an isopropyl group; and a mammalian target protein interacting moiety is an O-benzyl group.

    PNG
    media_image4.png
    137
    198
    media_image4.png
    Greyscale

Conclusion
Claims 1, 31, 35, 36, 42, 44-48, 51, and 67-70 are not allowed. Claim 71 is free of the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  Paquette does not describe a compound in which a mammalian target protein interacting moiety is sulfur-containing or a maleimide group.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699